Citation Nr: 0005847	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-15 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for residuals of dental 
trauma, for the purpose of VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.  This case comes to the Board of Veterans' 
Appeals (Board) from a November 1997 RO rating decision which 
denied the veteran's claim for service connection for 
residuals of dental trauma, for the purpose of VA outpatient 
dental treatment.


FINDING OF FACT

The veteran has not presented competent evidence of a 
plausible claim for service connection for residuals of 
dental trauma, for the purpose of VA outpatient dental 
treatment.


CONCLUSION OF LAW

The veteran's claim for service connection for residuals of 
dental trauma, for the purpose of VA outpatient dental 
treatment, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from September 
1942 to December 1945.

Service medical and dental records show that the veteran was 
missing 9 teeth on his initial dental examination in October 
1942, including [after converting to current numbering 
system] teeth numbers 1, 3, 12, 14, 16, 17, 20, 29, and 30.  
He also had caries or defects of teeth numbers 4, 5, 19, and 
31.  Diseased tooth number 4 was later extracted in May 1945.  
On a December 1945 separation dental examination, the veteran 
was missing 10 teeth (numbers 2, 3, 4, 12, 14, 15, 18, 20, 
29, and 31).  All the upper and lower front teeth were 
present at this examination.  The service medical records do 
not show any trauma to the mouth or teeth.

In October 1949 the veteran filed a claim for VA dental 
treatment, alleging that he had extractions of 3 upper right 
teeth and 1 upper left tooth and 5 fillings in service in 
1945.

In December 1949 the RO granted service connection for tooth 
number 4 by way of aggravation, for VA treatment purposes.

In May 1961 the veteran applied for VA dental treatment.  He 
reported that during service in 1944 he had teeth filled, and 
that after service, in 1949 or 1950, he had VA dental 
treatment in which his upper teeth were pulled and he was 
given an upper denture.

At a June 1961 VA dental examination, it was noted that all 
upper teeth were absent and replaced by a full upper denture.  
It was noted that the denture was damaged and needed to be 
replaced.  With regard to the lower teeth, it was noted that 
teeth numbers 17, 20, 29, and 32 were missing; teeth numbers 
18, 19, 30, and 31 had caries involving the pulp, and these 
teeth needed to be extracted; teeth numbers 21 and 28 had 
caries not involving the pulp, and these teeth needed 
fillings; and teeth numbers 22 through 27 (which includes the 
lower front teeth) were normal.  A partial lower denture was 
recommended for the missing lower teeth and those lower teeth 
for which extraction was recommended.  Subsequent treatment 
records from July to December 1961 show the recommended 
treatment was provided, including a new full upper denture, 
extractions of lower teeth numbers 18, 19, 30, and 31, 
fillings of lower teeth numbers 21 and 28, and installation 
of a partial lower denture for missing teeth.

In a December 1981 letter, the veteran inquired about VA 
dental treatment.  He made no mention of dental trauma.

VA medical records from the 1980s and 1990s refer to various 
ailments but do not mention tooth problems.

In May 1997 the veteran filed a claim for service connection 
for residuals of dental trauma.

In correspondence received at the RO in July 1997, the 
veteran alleged that he sustained dental trauma in a fall 
aboard a landing craft in the Philippines in 1944.  He said 
that he later had dental work in Hawaii in 1945.  He 
recounted that he had upper teeth pulled and was fitted with 
dentures in 1950, and that in 1960 he had some lower teeth 
pulled and was fitted with dentures.  He said he teeth had 
gradually deteriorated and he was having trouble chewing.  

In April 1998 the RO asked the veteran to identify the teeth 
which were injured in the reported fall in service, and it 
provided him with a diagram of the teeth (with tooth numbers) 
for this purpose.  In April 1998 the veteran responded that 
the dental injury in service was to lower front teeth numbers 
23, 24, 25, and 26.

II.  Analysis

The veteran seeks service connection for residuals of dental 
trauma for the purpose of VA outpatient dental treatment.  
Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 C.F.R. § 3.381(a) (1998).  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e) 
(1998).  Periodontal disease and replaceable missing teeth, 
among certain other dental conditions, are not disabling, and 
may be considered service-connected solely for the purpose of 
determining entitlement to VA outpatient dental treatment. 38 
C.F.R. § 4.149 (1998).  [Effective June 8, 1999, the 
foregoing regulations were combined into a new version of 38 
C.F.R. § 3.381, but there has been no substantive change in 
the legal provisions which would affect the present case.  
See 38 C.F.R. § 3.381 (1999); 64 Fed. Reg. 30393 (1999).]  
The significance of establishing service connection for a 
dental condition, on the basis of service trauma, is that a 
veteran will be eligible for perpetual VA dental care for the 
condition.  38 U.S.C.A. § 1712(a)(1)(C) (West 1991 & Supp. 
1999); 38 C.F.R. § 17.161(c) (1999).

The veteran claims service connection for residuals of dental 
trauma, for the purpose of obtaining VA outpatient dental 
treatment.  His claim presents the threshold question of 
whether he has submitted competent evidence to demonstrate 
that his claim is well grounded, meaning plausible.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  If he has not done so, there is no VA duty to assist 
him in developing the claim, and the claim must be denied. 
Id.

A well-grounded claim for service connection requires 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (medical evidence or, in some circumstance, 
lay evidence), and of a nexus between the in-service injury 
or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).

The service medical and dental records show he was missing 9 
teeth when he entered service in 1942 and had defects or 
disease of several other teeth.  Service records show one 
diseased tooth was extracted (tooth number 4, for which 
service connection for treatment purposes was later granted), 
and do not suggest any dental trauma to any teeth.  The 
veteran had no additional teeth extracted in service, as 10 
teeth were missing when he left service in 1945.  All his 
lower front teeth were present when he left service.  The 
service medical records do not suggest that any dental 
conditions in service were associated with trauma.

The veteran claims he had upper tooth extractions with 
replacement by dentures in about 1950.  VA dental records 
from 1961 show the veteran was missing all his upper teeth 
(replaced by a full denture).  He was also missing several 
lower teeth and needed several more lower teeth extracted 
because of dental disease.  He then underwent the additional 
lower teeth extractions and was given a partial lower 
denture.  At the time of this treatment in 1961, the lower 
front teeth were normal and were not treated. 

The claim for service connection for a dental condition due 
to service trauma is based on the veteran's assertion that he 
sustained dental injury in a fall in service in 1944.  In 
1998 the veteran specified that the service trauma involved 
lower front teeth numbers 23 through 26.  However, these 
teeth were normal at servcie discharge in 1945 and were 
normal until at least the time of the VA dental treatment in 
1961.  The service dental records do not show trauma to the 
lower front teeth or to any teeth for that matter.  The 
service dental records do not support the veteran's account 
of a dental injury and there is no medical evidence to link 
any current dental condition to claimed service trauma.  
Caluza, supra.  Neither the service nor post-service medical 
records attribute a dental condition to service trauma.  For 
the veteran's claim for service connection to be plausible or 
well grounded, it must be supported by competent evidence, 
not just his allegations.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).

The veteran has not presented any competent medical evidence 
to link any current dental condition to any service trauma.  
Without such competent medical evidence of causality, the 
claim for service connection for a dental condition due to 
service trauma, for VA treatment purposes, is not plausible 
and must be denied as not well grounded.  38 U.S.C.A. § 
5107(a); Caluza; supra.









ORDER

Service connection for residuals of dental trauma, for the 
purpose of VA outpatient dental treatment, is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

